 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ARTHUR DEAN KNAPP,                               Case No. 1:18-cv-00811-NONE-SKO

12                       Plaintiff,
                                                       ORDER ADOPTING FINDINGS AND
13           v.                                        RECOMMENDATIONS AND DISMISSING
                                                       ACTION
14    MADERA COUNTY DEPARTMENT OF
      CORRECTIONS, et al.,                             (Doc. Nos. 57, 58)
15
                         Defendants.
16

17          Plaintiff Arthur Dean Knapp is an inmate proceeding pro se and in forma pauperis in this
18   civil rights action under 42 U.S.C. § 1983. This matter was referred to a United States magistrate
19   judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On December 20, 2019, the defendants in this action filed a notice of settlement. (Doc.
21   No. 55.) Accordingly, the assigned magistrate judge ordered the parties to file dispositional
22   documents by February 7, 2020. (Doc. No. 56.)
23          On January 21, 2020, pursuant to the parties’ settlement, the plaintiff filed a motion to
24   dismiss this action with prejudice. (Doc. No. 57.) Because the request for dismissal was made by
25   plaintiff’s motion, and not by a stipulation signed by both parties, this action can be dismissed
26   only upon court order. See Fed. R. Civ. P. 41(a)(2). Therefore, the magistrate judge issued
27   findings and recommendations, recommending that plaintiff’s motion be granted and this action
28   dismissed with prejudice. (Doc. No. 58.) The magistrate judge provided the parties 14 days to
 1   file objections to the findings and recommendations. (Id.) More than the allowed time has passed,

 2   and no objections have been filed.

 3          Having carefully reviewed the file, the court finds the findings and recommendations to be

 4   supported by the record and proper analysis.

 5          Accordingly,

 6          1.     The findings and recommendations issued on January 23, 2020 (Doc. No. 58) are

 7                 adopted in full;

 8          2.     Plaintiff’s motion for voluntary dismissal of this action (Doc. No. 57) is granted;

 9          3.     This action is dismissed with prejudice; and,

10          4.     The Clerk of the Court is directed to close this case.

11
     IT IS SO ORDERED.
12

13      Dated:    February 14, 2020
                                                       UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
